Citation Nr: 9916830	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  95-28 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a skin condition due to 
exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from April 1969 until January 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 1994, from 
the Atlanta, Georgia, regional office (RO) of the Department 
of Veterans Affairs (VA) which, in pertinent part, denied 
service connection for a skin condition due to exposure to 
Agent Orange.

A personal hearing on appeal was held on August 19, 1997, by 
Video Conference, before Jack W. Blasingame, who is the 
member of the Board rendering the final determination in this 
claim and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1996) 
(amending 38 U.S.C.A. § 7107 (West 1991)).


REMAND

The veteran seeks service connection for a skin condition 
claimed as due to exposure to Agent Orange while in service 
in Vietnam.  In January 1998, the Board remanded this issue 
for additional development.  As noted in the remand, the 
veteran testified at a personal hearing in August 1997 that a 
skin rash started about 10 months after he had served in 
Vietnam and has occurred intermittently until the present 
time.  He also testified that he had sought treatment for the 
skin condition from a dermatologist several years ago.  The 
Board pointed out that VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part III, Subchapter II § 5.10 provides, in pertinent 
part, that the RO should:   

[w]hen initially corresponding with a veteran 
claiming disability resulting from exposure to 
herbicides while in the Republic of Vietnam, 
inform him or her of the availability of 
hospital examination and treatment.  Inform the 
veteran that if he or she has already had the 
herbicide examination or been treated for 
herbicide exposure, he or she should submit a 
copy of the examination or treatment report or 
submit the name of the VA facility performing 
the examination or treatment so a copy can be 
obtained.

The Board observed that the claims file contains no evidence 
that the veteran was informed of the availability of a 
hospital examination or that he should submit medical records 
of treatment for the claimed exposure.  

Although the RO has returned the case to the Board for 
appellate review, we find it necessary to remand the claim 
once again.  The Board notes that the RO complied with the 
instructions to notify the veteran that he may submit 
additional evidence and argument in support of his claim and 
to identify the names and complete addresses of any medical 
providers who have treated him for the disorder at issue 
since service in a letter dated February 10, 1998.  No reply 
was received from the veteran.  However, the Remand 
instructions also included "If an Agent Orange examination 
report is not available, the RO should schedule the veteran 
for an Agent Orange examination."  Our review finds that no 
report of a prior Agent Orange examination has been 
associated with the claims file and the veteran was not 
scheduled for an herbicide examination.  As the remand orders 
were not complied with, the Board will again remand this 
matter.  See Stegall v. West, 11 Vet. App. 268 (1998).

For the reason discussed above, the case is REMANDED to the 
RO for the following development:

1.  The RO should inform the veteran of 
the availability of hospital examination 
and treatment.  

2.  The RO should schedule the veteran 
for an Agent Orange examination.

3.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination report.  If the 
examination report does not include adequate 
responses to the specific opinions requested, 
the report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998).  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record in light of the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

No opinion, either legal or factual, is intimated as to the 
merits of the appellant's claim by this REMAND.  He is not 
required to undertake any additional action until he receives 
further notification from VA.  However, while this case is in 
REMAND status, the appellant is free to submit additional 
evidence and argument on the questions at issue.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


